           Case 1:20-cv-04515-CM Document 9 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABRAHAM GROSS,

                                Plaintiff,
                                                                  20-CV-4515 (CM)
                    -against-
                                                                       ORDER
 CITY OF NEW YORK, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On June 25, 2020, the Court dismissed the complaint without prejudice as duplicative of

Plaintiff’s pending complaint under case number 20-CV-4340. On July 6, 2020, the Court denied

Plaintiff’s request for reconsideration of the dismissal order. But on the same day, Plaintiff

submitted to the Court a request for an order to show cause seeking preliminary injunctive relief.

(ECF No. 8.) As this case is closed, the Court denies Plaintiff’s request for an order to show

cause as moot.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. All other pending matters are terminated. As provided in the July 6, 2020 order, the

Court will not accept further documents under this docket number expect for those directed to

the United States Court of Appeals for the Second Circuit. (See ECF No. 7.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-04515-CM Document 9 Filed 07/07/20 Page 2 of 2



appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   July 7, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
